IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20648
                          Conference Calendar



ROGER LEE DICKERSON,

                                           Plaintiff-Appellant,

versus

K. HILL; R. L. THALER; KENT RAMSEY,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-3255
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Roger Lee Dickerson, TDCJ-ID# 371312, appeals the dismissal

of his 42 U.S.C. § 1983 civil rights complaint for failure to

state a claim.     See 28 U.S.C. § 1915(e)(2)(B).   Dickerson asserts

that the prison law library supervisor denied him legal materials

and required him to provide a civil action number before

authorizing his legal mail, thus denying him access to the

courts.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20648
                                 -2-

     Because Dickerson has not alleged any actual injury as a

result of these actions, such as an inability to prepare or

transmit a legal document, his complaint fails to state a claim.

See Bounds v. Smith, 430 U.S. 817, 821 (1977); Brewer v.

Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).   Accordingly, the

district court did not err when it dismissed Dickerson’s

complaint.   See Black v. Warren, 134 F.3d 732, 733 (5th Cir.

1998); 28 U.S.C. § 1915(e)(2)(B)(ii).

     After Dickerson filed a notice of appeal in this case, a

“three-strikes bar” was imposed.   See Dickerson v. Hill, No.

02-20247 (5th Cir. Aug. 20, 2002)(unpublished).   Dickerson is

admonished that he may not proceed IFP in any other civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g); Carson v. Johnson, 112 F.3d

818, 819 (5th Cir. 1997).

     AFFIRMED.